Citation Nr: 1706818	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1. Entitlement to a higher initial rating for a service-connected psychiatric disorder, including posttraumatic stress disorder (PTSD), and mood disorder with mild anxious hypomanic and depressive symptoms, rated as 30 percent disabling prior to August 1, 2013, and as 50 percent disabling from that date.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty for training from August 21, 2001, to December 19, 2001, and active duty from October 2007 to October 2010, with additional reserve service.

This case came to the Board of Veterans' Appeals (Board) on appeal from a December 2011 RO decision that in pertinent part, granted service connection and a noncompensable rating for a mood disorder with mild anxious hypomanic and depressive symptoms, effective October 29, 2010.

In an August 2013 rating decision, the RO recharacterized the Veteran's service-connected psychiatric disorder as PTSD and assigned a higher 30 percent rating effective August 1, 2013. Thus, a "staged" rating has been assigned for the service-connected psychiatric disorder.  Staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a November 2015 decision, the Board granted a higher 30 percent rating for PTSD prior to August 1, 2013, and a higher 50 percent rating for PTSD from that date.  This decision was effectuated by the Agency of Original Jurisdiction (AOJ) in a November 2015 rating decision.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an October 2016 joint motion for partial remand (JMPR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and remanded only to the extent that it denied entitlement to a rating in excess of 30 percent for PTSD prior to August 1, 2013, and a rating in excess of 50 percent thereafter, and that it found that the issue of TDIU had not been raised by the record.  In an October 2016 Court order, the joint motion was granted, the Board's November 2015 decision was vacated only as to these issues, and these issues were remanded.  The case was subsequently returned to the Board.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In light of the JMPR and Court Order, the Board finds that further development is required prior to adjudication of the Veteran's claims.  

In the JMPR, the parties agreed that the Board erred by failing to provide an adequate statement of reasons or bases for its finding that the Veteran is not entitled to a higher initial rating for PTSD. The parties agreed that the Board did not properly consider evidence of symptomatology potentially warranting a higher rating. With regard to the period prior to August 1, 2013, they stated that the Board failed to account for evidence reflecting a history of anger and domestic violence that may reflect impaired impulse control (such as unprovoked irritability with periods of violence). A February 2012 treatment note reflects the Veteran's statement that she sometimes overreacted in anger and noted a history of violence towards others or victimizing others with past problems of domestic violence, resulting in physical altercations. The parties stated that the Board did not discuss an October 2012 treatment note recording functional deficits of activities of daily living, impaired work ability, and social functioning, and failed to discuss evidence of obsessive/compulsive traits and rituals that may warrant a higher rating as reflected in the November 2010 VA examination report. The parties stated that the Board found that the Veteran's symptoms did not include flattened affect (a symptom found in the criteria for a 50 percent evaluation), but noted that the Veteran reported that she was "'subdued' even when she is happy" in February 2012. The August 2013 VA examiner reported that the Veteran continued in a state of hyperarousal, and that she either awakened at night frequently to any sound or sometimes awakened due to thinking she heard a bomb explode and would need to check to the house to satisfy herself that nothing was there. On remand, the parties instructed the Board to discuss whether such symptomatology reflects near continuous panic prompting the ritual of checking her home and warranting a rating in excess of 50 percent.

The parties also agreed that the issue of entitlement to a TDIU was raised, noting that the Board conceded that the Veteran had been unemployed except for a one month period at a retailer and had difficulty working on a loading dock due to noise and the number of people around her. A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

In a September 2015 written brief, the Veteran's representative asserted that the most recent VA examination was inadequate, but did not describe the inadequacy claimed.

With regard to the appeal for a higher initial rating for PTSD, in light of the time elapsed since the last VA examination of PTSD in August 2013, the absence of treatment records dated since 2012, and the written contentions by the Veteran's representative in September 2015 and December 2016, the Board finds that another VA examination is needed in order to ascertain the current level of severity of the service-connected PTSD. See 38 C.F.R. §§ 3.327 (a), 4.2; Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

Based on a review of the claims file and an examination, the VA examiner should comment on the degree of occupational and social impairment due to the service-connected psychiatric disorder currently characterized as PTSD.  The evidence reflects that the Veteran has been diagnosed with more than one psychiatric disorder at various times during the appeal, and the service-connected psychiatric disorder was initially characterized as mood disorder with mild anxious hypomanic and depressive symptoms, but is now characterized as PTSD.  

On VA examination in November 2010, immediately following the Veteran's separation from service, the Axis I diagnosis was mood disorder not otherwise specified (NOS) with anxious hypomanic and depressive symptoms, mild. The examiner opined that the Veteran's current symptoms did not meet the criteria for a diagnosis of PTSD. However, on VA examination in August 2013, the examiner indicated that the current diagnosis was PTSD. Meanwhile, private medical records dated in 2012 reflect that in addition to PTSD, she has also been diagnosed with bipolar disorder NOS.

Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. See 38 C.F.R. § 4.14. In other words, symptoms from a non-service-connected psychiatric disorder may not be considered when evaluating the service-connected psychiatric disorder. However, the United States Court of Appeals for Veterans Claims has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In the JMPR, the parties agreed that the issue of entitlement to a TDIU had been raised by the record. On remand, additional development is needed regarding this claim. Initially, the Board notes that the Veteran's employment status during the appeal period must be clarified. Records on file show that the Veteran was working during part of the appeal period, planned to attend college, and was receiving VA educational benefits. The AOJ must provide the Veteran with notice as to the TDIU claim, ask her to fill out a 21-VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and return it to VA, obtain relevant medical records and a VA examination of the Veteran's other service-connected disabilities, and adjudicate the TDIU claim based on a review of all of the evidence.

The most recent treatment records on file pertaining to a psychiatric disorder are dated in October 2012, and there are no treatment records on file relating to the Veteran's other service-connected disabilities. Ongoing relevant medical records should be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

On remand, the AOJ should ascertain if the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and if so, obtain the SSA records. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. With any necessary release(s), obtain relevant VA, military, or private medical records pertaining to treatment or evaluation of a psychiatric disorder dated since October 2012, and for any other service-connected disability dated since separation from active duty service, and associate them with the claims file.

2. Send the Veteran a VA Form 21-8940, and ask her to fill the form out completely. In particular, she is asked to clarify if and when she stopped working, and list all of her employment for the last years that she worked, including any part-time work.

3. Ascertain if the Veteran is in receipt of disability benefits from SSA. If so, obtain her SSA records, including all medical records this other Federal agency considered in determining her entitlement.

4.  Then, schedule a VA compensation examination to determine the current severity of the service-connected psychiatric disorder (previously characterized as mood disorder with mild anxious hypomanic and depressive symptoms, and currently characterized as PTSD).  The claims file must be made available to and reviewed by the examiner in conjunction with the examination. All indicated tests should be performed. 

The examiner is asked to opine as to the degree of occupational and social impairment from the Veteran's service-connected psychiatric disorder.

If the examiner cannot distinguish the effects of any non-service-connected psychiatric disorder from the symptoms due to the service-connected psychiatric disorder (previously characterized as mood disorder with mild anxious hypomanic and depressive symptoms, and currently characterized as PTSD), the examiner should report the PTSD symptomatology including the effects of the non-service-connected disorder(s).

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

5. Then, schedule VA compensation examination(s) to determine the current severity of the Veteran's other service-connected disabilities, to include a left shoulder disability, a lumbar spine disability, residuals of bilateral bunionectomies, bilateral knee disabilities, allergic rhinitis, and acrochordon (skin tag). The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination. All indicated tests should be performed. 

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities relative to her ability to engage in substantially gainful employment. Neither age nor nonservice-connected disabilities should be considered.  The VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. The VA examiner must acknowledge and take into account the Veteran's education, training, and work history.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

6. Then, readjudicate the claim for a higher initial rating for the service-connected psychiatric disorder, and adjudicate the claim for a TDIU. If these claims are not resolved in the Veteran's favor, issue a supplemental statement of the case and provide the Veteran and her representative with the opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the Veteran until she is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




